UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):March 9, 2015 URBAN HYDROPONICS, INC. (Exact Name of Registrant as Specified in Charter) Nevada 000-54118 72-1600437 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 224 Datura Street Suite 505 West Palm Beach, FL 33401 (Address of Principal Executive Offices) Registrant’s telephone number, including area code:(561) 543-8882 (Former Name of Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure Attached hereto as Exhibit 99.1 is a press release issued on March 9, 2015 by Urban Cultivator Inc. announcing Urban Cultivator’s entry into new distributor agreements in Europe and the Middle East.On October 3, 2014, Urban Cultivator Inc. along with its sister companies, B.C. Northern Lights Enterprises Ltd. and W3 Metals Inc., signed a binding letter of intent to merge with Urban Hydroponics Inc.We can make no assurances that the proposed merger with the Urban Cultivator companies will be completed. The information furnished in this Item 7.01 and in Exhibit 99.1 of this Current Report on Form 8-K (this “Report”) shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, and such information shall not be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Item 9.01Financial Statements and Exhibits. (d) Exhibits Exhibit Number Description Press Release dated March 10, 2015 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:March 10, 2015 By: /s/Frank Terzo Name:Frank Terzo Title:President 3
